Citation Nr: 1705993	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disorder to include arthritis of the right knee.

2. Entitlement to compensation for a respiratory disorder secondary to the deviated nasal septum.

3. Entitlement to service connection for a sleep disorder, including as secondary to a service-connected disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to May 1979.  This case comes before the Board of Veterans' Appeals (Board) from a Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in April 2009 (1) granted service connection for anxiety disorder, NOS, and panic disorder as due to sexual trauma with an evaluation of 10 percent, effective March 5, 2002, (2) continued a denial service connection for deviated nasal septum based on a finding that no new and material evidence have been submitted, (3) continued a denial to compensation under 38 U.S.C. § 1151 for residuals of left hand surgery based on a finding that no new and material evidence have been submitted, (4) denied service connection for arthritis as secondary to right knee condition, (5) denied service connection for right knee condition, (6) denied service connection for respiratory condition as secondary to residuals of deviated septum repair, claimed as nose condition, (7) denied service connection for sleep condition secondary to residuals of deviated septum repair, claimed as nose condition, and (8) denied service connection for arthritis secondary to residuals of left hand surgery.  The Veteran appealed all claims as well as the effective date for the grant of service connection for an anxiety disorder.

An interim March 2011 rating decision increased the rating for the Veteran's service connected anxiety disorder to 30 percent, effective March 2, 2002.

A December 2014 Board decision (by a VLJ other than the undersigned) found (1) that new and material evidence were not submitted to reopen the claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of left hand surgery, (2) that new and material evidence were not submitted to reopen the claim of service connection for a deviated nasal septum, (3) denied service connection for arthritis of the left hand, and (4) denied an earlier effective date for the award of service connection for an anxiety disorder.  The Board remanded the issues of an increased rating for an anxiety disorder, service connection for a right knee disorder, to include arthritis, and service connection for a sleep disorder for further development.  The Board also referred a claim of compensation under 38 U.S.C.A. § 1151 for a deviated nasal septum and remanded claims for service connection for a respiratory disorder and sleep apnea as secondary to the deviated nasal septum to remain pending until the § 1151 claim is adjudicated.

An interim April 2016 rating decision increased the rating for an anxiety disorder, now reclassified as PTSD, to 100 percent, effective November 12, 2015.  Because the Veteran was awarded the full benefit sought in this case, the issue of an increased rating for PTSD is no longer before the Board. 

An interim April 2016 rating decision denied compensation for a deviated nasal septum under 38 U.S.C.A. § 1151.  

The issue of Entitlement to service connection for a sleep disorder, including as secondary to a service-connected disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right knee disability was not manifested in service or for many years thereafter, and is not shown to be related to her service.

2. Compensation under 38 U.S.C.A. § 1151 for deviated nasal septum is not established; there is no legal basis to consider a respiratory disorder as secondary thereto.



CONCLUSION OF LAW

1. Service connection for a right knee disorder, to include arthritis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for compensation for a respiratory disorder as secondary to a deviated septum are not met.  38 U.S.C.A. §§ 1131, 1151, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.361 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a November 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  

With regard to the Veteran's claim of service connection for a right knee disability, to include arthritis, the RO, in accordance with the Board's December 2014 remand, arranged for a VA examination in November 2015.  The Board finds that the examination report and medical opinion is adequate to address the claim because it reflects familiarity with the factual record, and the opinion is accompanied by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the Veteran's claim of compensation for a respiratory disorder as secondary to deviated nasal septum, the RO, in accordance with the Board's December 2014 remand, arranged for a VA examination in November 2015. The examiner did not opine whether or not the Veteran's respiratory disorder was due to her active duty service.  The Board has considered whether the Veteran should be afforded a VA examination to determine whether her respiratory disorder is due to her active duty service but finds that one is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet.App.79, 81 (2006).  However, in the present case, the Board finds that there is no evidence (to include the Veteran's lay testimony) that her respiratory disorder manifested during, or is otherwise related to, active service or is caused by or aggravated by her service-connected PTSD.  Thus, a remand to obtain examinations/opinions on whether her respiratory disorder is related to her active duty service or is caused by or aggravated by her service-connected PTSD are not warranted.  VA's duty to assist is met.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.





Service Connection for Right Knee Disability

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).   Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran's STRs are silent for complaints, treatment, or diagnosis pertaining to her right knee.  The Board does note, however, there are multiple complaints and treatment for the left knee and left ankle throughout the Veteran's service.  A March 1977 STR notes the Veteran's knee was sore for several days from running, and based on an X-ray of the left knee, a sprained left knee and left ankle was diagnosed.  In a second March 1977 STR, the Veteran reported pain below her left knee, a sprain was diagnosed, and the Veteran was given crutches for one week.  In a September 1978 STR, the Veteran reported twisting her left ankle from falling, and a left ankle sprain was diagnosed.  

In an October 1997 VA treatment note, the Veteran complained of right knee discomfort going into her shin.  

In a November 1999 VA treatment note, based on an X-ray of the left knee, mild to moderate tri-compartmental osteoarthritic changers were noted. 

In a January 2000 VA treatment note, degenerative joint disease in the Veteran's left knee was diagnosed.

In an August 2000 VA treatment note, the Veteran complained of continuing degenerative joint disease in her left knee.

In her claim received in July 2008, the Veteran contends that she injured her right knee in service during basic training jumping over a hurdle and her right knee disability has persisted since.  She described that she has problems walking for long periods and problems standing and bending her knee.  

In an October 2008 VA nursing practitioner note, the Veteran reported falling off her bicycle and injuring her knee.  An X-ray on her right knee was unremarkable and knee strain was diagnosed.  In a later October 2008 VA nursing practitioner note, she reported more discomfort than usual while walking, and mild osteoarthritis in her right knee was diagnosed per X-ray.

On November 2015 VA examination, bilateral knee strain was diagnosed.  The Veteran reported significant pain in her right knee that can last for days if walking too much or on using stairs.  The examiner opined that her right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness because her service records showed complaints for her left knee but not for her right knee.  

Analysis

The Board has considered the Veteran's contentions that she injured her right knee on active duty and that her current right knee disabilities are related to an in-service injury.

With respect to the claimed incident in service, the Board recognizes that the Veteran is competent to report experiences capable of lay observation.  In this specific case, however, the Board finds that the Veteran's contention of injuring left knee during basic training is contradicted by the contemporaneous medical evidence of record.   

The Board notes that the Veteran's STRs are silent for any mention of a right knee injury and subsequent treatment.  The Board also notes that while there is no specific mention of any injury from jumping over a hurdle during basic training, there are STRs noting left knee injuries from running during her basic training.  The Board also notes that the Veteran's STRs document treatment for numerous other routine medical concerns, such as left knee pain, left ankle pain, rashes, psychiatric complaints, and recurrent ear infection.  Thus, the Board finds it reasonable that if the Veteran received an injury to both her right knee during basic training, in addition to her left, it would have been reported.  See AZ v. Shinseki, 732 F.3d 1303, 1315-17 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

To the extent that the indication of a left knee injury during basic training suggests corroboration of the Veteran's report of an injury to her right knee, the Board notes that the STRs do not indicate an injury to her right knee, and finds it reasonable that any such injury would be noted when document/treating her left knee.  Consequently, the Board finds that the Veteran's contention regarding an in-service injury and subsequent treatment for a right knee injury is not credible.  (The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollection due to the passage of time).  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).

Even assuming the Veteran was an accurate historian, while the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion regarding the complex medical question of the etiology of her right knee disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Accordingly, the Board attaches more probative value to the opinions rendered by the November 2015 VA examiner.

There is no indication in the record that medical evidence has linked the Veteran's right knee disability to her active service.  Her private and VA treatment records are silent as to etiology (other than that provided by the Veteran, who (as a lay person without specialized training/expertise) is not competent to provide such opinion).  The November 2015 VA examiner reviewed the Veteran's claims file, to include her STRs (noting no evidence of a right knee injury in service), considered her lay statements, and conducted an examination.  His negative nexus opinion is consistent with the evidence of record, which is silent for any complaints of a right knee injury prior to 1997.  Therefore, the Board finds that it is probative medical evidence weighing against the Veteran's claim

The Board is grateful to the Veteran for her honorable service, and regrets that a more favorable outcome could not be reached.

Compensation for a Respiratory Disorder Secondary to the Deviated Nasal Septum

The Veteran contends that she has a respiratory disorder that was caused by or aggravated by a deviated nasal septum.  She initially sought compensation for a deviated nasal septum under 38 U.S.C.A. § 1151.  The Veteran has not alleged that her respiratory disorder is connected to her active duty service or her service-connected PTSD.

In an April 2016 rating decision, the RO denied compensation for deviated nasal septum under 38 U.S.C.A. § 1151.  She has not appealed the decision.

The Board notes that, because compensation under § 1151 for deviated nasal septum is not established, there is no legal basis to find that respiratory disorder is secondary thereto.  As the law and not the evidence is dispositive in this instance, these claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds that the Veteran is not entitled to compensation for respiratory disorder.

Again, the Board is grateful to the Veteran for her honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for right knee disability, including arthritis, is denied.

Compensation for respiratory disorder secondary to deviated nasal septum is denied.





REMAND

Regarding the issue of entitlement to service connection for a sleep disorder, including as secondary to a service-connected disability, although the Board sincerely regrets the additional delay, another remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In the December 2014 remand, the Board characterized the Veteran's sleep disorder claim as to include as secondary to a service-connected disorder, and remanded the issue for a VA examination to determine what sleep disorders the Veteran had and if such sleep disorders were caused or aggravated by her anxiety disorder (now characterized as PTSD).  

On November 2015 VA sleep apnea examination, sleep apnea secondary to deviated nasal septum was diagnosed.  The examiner, a family practitioner, noted that a sleep study was performed, but it was from an unknown date in an unknown facility.  No sleep study is associated with the record.  The examiner also did not provide an opinion as to whether the Veteran's diagnosed sleep apnea was caused by or aggravated by her anxiety or her PTSD.

On November 2015 VA mental health examination, the examiner, a psychologist, opined that the Veteran's claimed sleep disorder us at least as likely as not (50 percent or greater probability) proximately due to the result of her service connected condition because her service-connected PTSD includes symptoms of anxiety, sleep problems, and panic attacks.  The examiner also explained that "her sleep problems are a symptom of her PTSD and are further exacerbated by the anxiety which is also a symptom of her PTSD."  This examination was performed on the same day as the VA sleep apnea examination, and that examination was not noted to have been reviewed by the psychologist.  The examiner did not specify what these "sleep problems" were, and it is not clear if the reviewing psychologist's opinion included the diagnosed sleep apnea.

Taken together, the responses from the two November 2015 VA examinations on sleep disorders do not address the specific theory of entitlement that the Board's remand requested to be addressed: that her sleep disorder, including sleep apnea, was aggravated by her service connected disability.  The examiners also did not include the specific diagnoses of all of the Veteran's sleep disorders.  Therefore, the opinions are inadequate for rating purposes. 

It is well-established in case law that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Corrective action is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment she has received for any sleep disorders from December 2015 to the present, to include any sleep studies performed and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a somnologist to determine whether she has a sleep disorder (to include sleep apnea) that is aggravated by her service-connected PTSD.  The Veteran's claim file must be reviewed in conjunction with the examination.  All indicated tests or studies should be completed (and the testing should specifically include a polysomnogram).  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a. Specifically identify (by medical diagnosis) each sleep disorder found, and specifically indicate whether the Veteran has a diagnosis of sleep apnea.

b. For each diagnosed sleep disorder, is it at least as likely as not (50 percent or greater probability) caused by or aggravated by her service-connected PTSD? Aggravation is an increase in severity to beyond the natural progress of the disorder.  If the opinion is that the sleep disorder is not caused by, but is aggravated by the service-connected PTSD, the examiner should specify, to the extent possible the degree of disability that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


